IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM F. BILSKI, D.O., )
) No. 590, 2014
Appellant, )
)
v. ) Court Below - Superior Court
) of the State of Delaware,
THE BOARD OF MEDICAL, ) in and for New Castle County
LICENSURE AND DISCIPLINE ) Cr. No. N13A-10-005
OF THE STATE OF DELAWARE, )
)
Appellee. )

Submitted: May 20, 2015
Decided: May 20, 2015

Before STRINE, Chief Justice, HOLLAND and VAUGHN, Justices.
m
This 20‘'1 day of May 2015, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnaljudgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated June 30, 2014.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

SCC